BENIHANA INC. AND SUBSIDIARIES Exhibit 13.01 SELECTED FINANCIAL DATA The following table sets forth, for the periods indicated, selected consolidated financial data that has been derived from our audited consolidated financial statements. The following selected consolidated financial data should be read in conjunction with our consolidated financial statements and related notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” We have a 52/53-weekfiscal year. Our fiscal year ends on the Sunday within the dates of March 26 through April 1. Fiscal year 2007 consisted of 53 weeks and all other fiscal years presented consisted of 52 weeks. Fiscal Year Ended (in thousands except per share data) March 29, 2009 March 30, 2008 April 1, 2007 March 26, 2006 March 27, 2005 (53 week year) CONSOLIDATED STATEMENTS OF EARNINGS DATA: Revenues $ 305,607 $ 296,946 $ 272,649 $ 245,553 $ 218,331 Cost of food and beverage sales 72,646 69,727 66,051 59,014 53,372 Restaurant operating expenses 188,922 178,099 159,456 139,433 126,825 Restaurant opening costs 2,165 3,440 1,535 1,270 1,304 Marketing, general and administrative expenses 30,289 28,092 23,811 22,693 20,939 Impairment charges 21,505 — — — 2,668 Interest (expense) income, net (848 ) 270 465 88 (298 ) (Loss) income before income taxes and minority interest (10,768 ) 17,858 22,261 23,231 12,925 Income tax (benefit) provision (5,703 ) 5,065 7,766 8,491 4,520 (Loss) income before minority interest (5,065 ) 12,793 14,495 14,740 8,405 Minority interest — — — 178 585 Net (loss) income (5,065 ) 12,793 14,495 14,562 7,820 Basic (loss) earnings per share (1) $ (0.40 ) $ 0.77 $ 0.90 $ 0.93 $ 0.54 Diluted (loss) earnings per share (1) $ (0.40 ) $ 0.75 $ 0.84 $ 0.91 $ 0.51 CONSOLIDATED BALANCE SHEETS DATA: Total assets $ 257,127 $ 241,654 $ 204,289 $ 191,516 $ 154,254 Long-term debt including current maturities 33,351 17,422 — 6,666 10,000 Stockholders’ equity 152,437 157,616 142,482 125,262 103,207 OTHER FINANCIAL DATA: Capital expenditures, net of insurance proceeds $ 46,809 $ 55,136 $ 37,543 $ 25,834 $ 22,446 (1) On May 18, 2007, our board of directors declared a 3 for 2 stock dividend payable in common shares to the holders of both the Class A shares and common shares. The stock dividend was paid on June 15, 2007 to holders of record June 1, 2007. The basic and diluted earnings per common share are shown as if the stock dividend had been in existence for each fiscal year presented, in accordance with Financial Accounting Standards Board Statements of Financial Accounting Standard No. 128, “Earnings per Share.” 1 BENIHANA INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS of Financial Condition and Results of Operations Management’s discussion and analysis below should be read in conjunction with our consolidated financial statements and related financial statement notes found elsewhere in this report. Overview Our Business We have operated “Benihana” teppanyaki-style Japanese restaurants in the United States for 45 years, and we believe we are one of the largest operators of teppanyaki-style restaurants in the country. We also operate two other Asian restaurant concepts: RA Sushi and Haru. Our core concept, the Benihana restaurant, offers teppanyaki-style Japanese cuisine in which fresh steak, chicken and seafood are prepared by a chef on a steel teppan grill at the center of the customers’ table. We believe that the Benihana style of presentation makes us a unique choice for customers, and customers who are seeking greater value for their dining budget appreciate the added entertainment provided by the chef cooking directly at their table. In addition to our Benihana restaurants, we also operate two other restaurant concepts offering Asian, predominately sushi, entrees. We sold our sole Sushi Doraku restaurant during fiscal year 2007. The RA Sushi concept offers sushi and a full menu of Pacific-Rim dishes in a fun-filled, high-energy environment. RA Sushi caters to a younger demographic, and we believe that it is highly suitable for a variety of real estate options, including “life-style” centers, shopping centers and malls, as well as areas with a nightlife component. RA Sushi’s beverage sales represent approximately 34% of restaurant sales. The RA Sushi restaurants are less expensive to build than our other two concepts and offer us a growth vehicle that we believe can succeed in various types of markets. Our Haru concept features an extensive menu of traditional Japanese and Japanese fusion dishes in a modern, urban atmosphere. We believe that the Haru concept is well suited for densely populated cities with nearby shopping, office and tourist areas. The Haru concept generates high average restaurant sales volumes from take-out and delivery. Approximately 35% of our Haru New York, NY locations’ revenues are derived from delivery and takeout sales. The following table reflects changes in restaurant count by concept during the fiscal years ended March 30, 2008 and March 29, 2009: Teppanyaki RA Sushi Haru Total Restaurant count, April 1, 2007 59 13 7 79 Openings 3 5 2 10 Closings (2 ) — — (2 ) Restaurant count, March 30, 2008 60 18 9 87 Openings 4 4 — 8 Restaurant count, March 29, 2009 64 22 9 95 Summary of results Summary highlights of our fiscal year 2009 as compared to the previous fiscal year are as follows: ● seventeenth consecutive year with total sales increases; ● opened four new Benihana restaurants in Coral Springs, FL, Columbus, OH, Plymouth Meeting, PA and Plano, TX; ● opened four new RA Sushi restaurants in Chino Hills, CA, Huntington Beach, CA, Pembroke Pines, FL and South Miami, FL; ● opened three franchised Benihana restaurants in Chile, Key West, FL and Tom’s River, NJ; ● completed the renovation program with the remodeling of 22 Benihana restaurants; and  ● rebuilt and re-opened the Benihana restaurant in Memphis, TN after it was destroyed by fire in fiscal year Total revenues increased 2.9% in fiscal year 2009. Net loss for fiscal year 2009 was $5.1 million, a decrease of 139.8% from net income of approximately $12.8 million in fiscal year 2008. Basic loss per common share decreased to $0.40 for fiscal year 2009 from basic earnings per share of $0.77 for fiscal year 2008.
